Case 8:20-cv-00089-DOC-JDE Document 10 Filed 02/24/20 Page 1 of 3 Page ID #:37



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

 LITTLE ORBIT, LLC,                     )
 a California Limited Liability Company )
                                        )
        Plaintiff,                      )
                                        )             Civil No. 8:20-cv-00089-DOC-JDE
 v.                                     )
                                        )
 DESCENDENT STUDIOS, INC.,              )
 a Texas Corporation                    )
                                        )
 and                                    )
                                        )
 ERIC PETERSON,                         )
 an Individual,                         )
                                        )
        Defendants.                     )
 _______________________________________)

   STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY
                   NOT MORE THAN 30 DAYS (L.R.8-3)

 Complaint Served: January 17, 2020

 Current Response Date: February 20, 2020

 New Response Date: February 28, 2020



                                          Respectfully Submitted this 18th Day of February, 2020:


                                              By: /s/ Michael C. Whitticar
                                                     Counsel

                                              Michael C. Whitticar; VSB No. 32968
                                              NOVA IP Law, PLLC
                                              7420 Heritage Village Plaza, Suite 101
                                              Gainesville, VA 20155
                                              Tel: 571-386-2980
                                              Fax: 855-295-0740
                                              E-mail: mikew@novaiplaw.com
                                              Counsel for Defendants
                                              Pro Hac Vice Planned
Case 8:20-cv-00089-DOC-JDE Document 10 Filed 02/24/20 Page 2 of 3 Page ID #:38



                                    By: /s/ M. Danton Richardson
                                            Counsel

                                   M. Danton Richardson(State Bar No. 141709)
                                   Leo E. Lundberg, Jr. (State Bar No. 125951)
                                   LAW OFFICE OF M. DANTON RICHARSON
                                   131 N. El Molino Ave., Suite 310
                                   Pasadena, CA 91101
                                   E-mail: mdantonrichardson@yahoo.com
                                           leo.law.55@gmail.com
                                   Counsel for Plaintiff




                                      2
Case 8:20-cv-00089-DOC-JDE Document 10 Filed 02/24/20 Page 3 of 3 Page ID #:39




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 24th Day of February, 2020, the foregoing Stipulation was

 filed with the Court’s CM/ECF system and was served on the following counsel of record:

 Michael C. Whitticar; VSB No. 32968
 NOVA IP Law, PLLC
 7420 Heritage Village Plaza, Suite 101
 Gainesville, VA 20155
 Tel: 571-386-2980
 Fax: 855-295-0740
 E-mail: mikew@novaiplaw.com
 Counsel for Defendants
 Pro Hac Vice Planned




                                                                    /s/ M. Danton Richardson
                                                                       M. Danton Richardson




                                                 3
